Proceeding pursuant to CPLR article 78 to review respondent’s order, dated July 23, 1976, which, after a hearing, inter alia, determined that petitioner had violated certain standards regarding the discharge of chemical wastes into ground waters, imposed a $50,000 fine, and required petitioner to post a $50,000 bond. Order confirmed and proceeding dismissed on the merits, with costs. The record contains substantial evidence supporting the commissioner’s determination, and the penalty, under the circumstances, is not shocking to one’s sense of fairness. We have considered petitioner’s other arguments and find them to be without merit. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.